Citation Nr: 1753000	
Decision Date: 11/17/17    Archive Date: 11/22/17

DOCKET NO.  08-19 798A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for a bilateral knee disability.

2. Entitlement to an initial evaluation in excess of 10 percent for gastroesophageal reflux disease (GERD) from November 9, 2007 through April 18, 2011.

3. Entitlement to an initial evaluation in excess of 10 percent for residuals of a left ankle sprain.

4. Entitlement to an initial evaluation in excess of 10 percent for residuals of a right ankle sprain.

5. Entitlement to a compensable evaluation for residuals of a right 5th metacarpal fracture.

6. Entitlement to a compensable evaluation for a ganglion cyst of the right index finger.

7. Entitlement to an initial compensable evaluation for degenerative joint disease of the left shoulder.

8. Entitlement to an initial evaluation in excess of 10 percent for levoscoliosis.

9. Entitlement to an effective date prior to April 19, 2011 for the award of total disability rating based on individual unemployability (TDIU).

10. Entitlement to an effective date prior to April 19, 2011 for the award of special monthly compensation based on loss of use of creative organ.

11. Entitlement to an effective date prior to April 19, 2011 for basic eligibility to Dependents' Educational Assistance.


REPRESENTATION

Appellant represented by:	John Berry, Esq.


ATTORNEY FOR THE BOARD

C. Orie, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from August 1982 to September 1992, from April 2003 to November 2004 and again from December 2004 to July 2005.

These matters come before the Board of Veterans' Appeals (Board) from October 2007, August 2008, and January 2012 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In September 2010, the Board issued a decision denying the Veteran's claims of entitlement to increased evaluations for residuals of a left ankle sprain; residuals of a right ankle sprain; residuals of a right 5th metacarpal fracture; a ganglion cyst of the right index finger; degenerative joint disease of the left shoulder; and levoscoliosis with degenerative joint disease of the lumbar spine.  The Veteran timely appealed this portion of the Board's decision to the United States of Court of Appeals for Veterans Claims (Court).  In January 2012, the Court issued a Memorandum Decision setting aside the Board's September 2010 decision on these issues, and remanded these matters back to the Board for additional consideration.

In a November 2012 decision, the Board denied the Veteran's claim for an initial evaluation in excess of 10 percent for GERD from November 19, 2007 through April 11, 2011.  The Veteran appealed the November 2012 Board decision to the Court.  In a Joint Motion for Partial Remand (JMPR), the parties requested that the Board's decision denying a higher rating for GERD be remanded for actions consistent with the JMPR.  In October 2013, the Court granted the actions requested in the JMPR.

In a February 2014 decision, the Board reopened the Veteran's claim for service connection for a bilateral knee disability based on new and material evidence; the merits of the service connection claim were remanded for additional development.  In that decision, the Board also denied the Veteran's claim for an increased rating for his GERD for the period prior to April 19, 2011.  The Veteran timely appealed to the Court.  In May 2015, the Court vacated the Board's denial and remanded the claim for either more adequate reasons and bases or additional development if necessary.  In December 2015, the Board remanded the Veteran's claim for an increased rating for GERD for additional development.  All claims have been returned to the Board for appellate adjudication.

As for the claims for earlier effective dates for the awards of TDIU, special monthly compensation based on loss of use of creative organ, and basic eligibility to dependents' educational assistance, the Board previously remanded the claims so that the RO can issue a Statement of the Case (SOC) for the issues.  See Board Decisions dated February 2014 and December 2015.  In March 2017, the RO issued a Statement of the Case addressing the earlier effective date claims for TDIU and basic eligibility to dependents' educational assistance.  To date, the Veteran has not filed a substantive appeal in response to the SOC.  As such, the Board does not have appellate adjudication over the issues.  As for the claim for an earlier effective date for special monthly compensation, the RO has not issued an SOC addressing the Veteran's contentions.  As such, additional remand is necessary for the RO to issue an SOC related to the effective date of the Veteran's special monthly compensation.  38 C.F.R. § 19.9(b); Manlicon v. West, 12 Vet. App. 238 (1999).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action, on his part, is required.


REMAND

Service Connection for Bilateral Knees

The Veteran's military personnel records demonstrate that while in service, he participated in combat parachute jumps; he was awarded a Bronze Service Star for the Parachutist Badge.  Service treatment records establish that the Veteran complained of knee pain and was diagnosed with a right knee strain.  See Service Treatment Record dated June 27, 1988.  Upon discharge from his first period of service, the Veteran's knees were noted to be clinically normal; in his separation report, he denied knee trouble.  See Report of Medical Examination and Report of Medical History dated June 18, 1994. 

The Veteran was afforded a VA examination in February 1995.  At that time, the Veteran reported that he developed a bilateral knee condition in 1989 after parachuting and running in service.  He stated that he often took aspirin to alleviate his pain.  Upon examination, the clinician diagnosed bilateral chondromalacia patellae.  While the Veteran had full range of motion in both knees, there was crepitus on flexion and extension.

Most recently, the Veteran was afforded a VA examination to determine the nature and etiology of any knee disabilities.  At that time, the Veteran reported pain, popping, swelling, and giving way of both knees.  He stated that his symptoms were provoked with prolonged standing, walking, bending, and climbing.  He wore a knee brace for certain activities.  Range of motion testing revealed full range of motion in both knees; there was no evidence of pain with weight bearing, localized tenderness, pain on palpation, or evidence of crepitus.  The examiner referred to a February 1995 x-ray report and found that the Veteran did not have any evidence of a bilateral knee condition.

The Board is not satisfied with the medical evidence of record, specifically the most recent VA examination.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The March 2016 examiner noted the Veteran's symptoms of pain, popping, swelling, and giving way but still found that, based on a February 1995 x-ray, the Veteran did not have a current knee disability.  The Board finds that this opinion is inadequate.  It fails to address the etiology of the Veteran's symptoms and relies on an outdated x-ray report to support the conclusion that the Veteran does not have a current knee disability.  Given the Veteran's reported symptomatology and the prior diagnosis of bilateral chondromalacia patellae by a February 1995 VA examiner, the Board finds that another examination is warranted.  Upon examination, contemporaneous imaging studies must be conducted, to include x-ray testing.  

In addition, if the examiner finds that the Veteran does not currently have a knee disability, the examiner is asked to determine whether the diagnoses from 1995 were inaccurate or have since resolved.  See Romanowsky v. Shinseki, 26 Vet. App. 303 (2013) (where a disease or disability is diagnosed proximate to the current appeal period, but not currently, the Board is required to determine whether the earlier diagnosis was inaccurate or the previously diagnosed condition had gone into remission).



Increased Rating Claims

The Veteran avers that he is entitled to compensable ratings for his right little finger disability, his right index finger disability, and his left shoulder disability; he also claims that he is entitled to ratings higher than 10 percent for each of his ankle disabilities and his lumbar spine disability.  The evidence shows that the Veteran was last examined for VA compensation purposes in September 2016.  In Correia v. McDonald, 28 Vet. App. 158 (2016), the Court held that the final sentence of 38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and non-weight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  Thus, the Court's holding in Correia establishes additional requirements that must be met prior to finding that a VA examination is adequate.

A review of the claims file reveals that neither the September 2016 VA examination nor the VA treatment records demonstrate range of motion for the above named disabilities in passive motion, weight bearing and non-weight bearing situations.  In addition, for the right little finger and right index finger, the VA examination does not provide range of motion measurements of the opposite undamaged joint.  In short, the VA examination is inadequate.  Thus, at present, none of the medical evidence of record fully satisfies the requirements of Correia and 38 C.F.R. § 4.59.

As such, a new VA examination is necessary for the purpose of ascertaining the current severity and manifestations of the Veteran's service-connected musculoskeletal disabilities.  In order to comply with the Correia case, it is requested that the VA examiner test the range of motion for each disability in active motion, passive motion, weight-bearing, and non-weight-bearing situations.  

Increased Rating for GERD from November 19, 2007 through April 18, 2011

The Veteran avers that his GERD symptoms were more severe from November 19, 2007 to April 18, 2011 than contemplated by the 10 percent rating assigned for that period.

In February 2014, the Board denied the Veteran's claim for an increased rating during this period.  The denial was primarily based on the results from two VA examinations, one in July 2008 and one in April 2011.  The Board found that the results of the examinations demonstrated a significant increase in the severity of the Veteran's symptoms after April 18, 2011.  Notably, in the July 2008 VA examination, while the Veteran reported complaints of bloating, flatulence, diarrhea, and constipation along with nausea, vomiting, heartburn, and regurgitation, overall he was in good health and there were no signs of significant weight loss or malnutrition and there were no findings of anemia, abdominal mass, or abdominal tenderness.  The clinician diagnosed GERD and irritable bowel syndrome.  However, at the April 2011 VA examination, the Veteran reported daily reflux symptoms, nausea, vomiting, and difficulty swallowing foods.  The upper gastrointestinal series revealed a moderate sized sliding type hiatal hernia with GERD extending to the mid-esophageal level.  Based on the evidence of record, the Board found that a rating in excess of 10 percent was not warranted for the period prior to April 19, 2011.

The Veteran appealed to the Court.  The Court vacated the Board's decision, finding the July 2008 VA examination inadequate.  Specifically, the Court pointed out that the July 2008 examination report did not provide any imaging study to assess the severity of the Veteran's hiatal hernia.  The examination also did not assess whether the Veteran had epigastric distress with dysphagia or substernal arm and shoulder pain, symptoms explicitly referenced in the rating criteria.  Therefore, the Court found, denial of a rating in excess of 10 percent for the prior to April 19, 2011 could not stand.  Upon remand, the Court instructed the Board to assess the severity of the Veteran's GERD symptoms pursuant to the rating criteria.  See Memorandum Decision dated May 20, 2015.

The Board remanded the claim for a retrospective addendum opinion to assess the severity of the Veteran's GERD from November 19, 2007 to April 18, 2011.  An opinion was obtained in August 2016.  At that time, the examiner opined that based upon the Veteran's records, there was no evidence that the Veteran had GERD or any related symptoms during the period in question.  He stated that the medical records are silent for any complaints related to GERD.  Notably, he indicated that the only time the Veteran mentioned symptoms of GERD during this period was at the July 2008 VA examination.  Further, it was "inconceivable" that if the Veteran's GERD was causing him so many problems, he would not mention it to any of his treating physicians.  See Addendum Opinion dated August 17, 2016.

The Board finds this addendum opinion to be inadequate.  Notably, during the appeal period, the Veteran was diagnosed with both GERD and IBS.  While the Veteran cannot be compensated for both disabilities at the same time, he is entitled to compensation for the severity of the predominant disability during that time.  38 C.F.R. § 4.114.  Here, the clinician did not address the Veteran's dual diagnoses and did not opine as to which disability was the predominant disability during the period in questions. 

Also, the clinician's opinion that the Veteran did not exhibit GERD symptoms during the period in question contradicts the medical evidence of record.  At the April 2011 VA examination, the clinician, upon diagnostic testing, noted that the Veteran had a "moderate sized sliding type hiatal hernia with GERD."  Under 38 C.F.R. § 3.344, VA is guided to produce the greatest degree of stability of disability evaluations based on the entire record of examination and the medical-industrial history.  Based on such guidance, the Board finds it unlikely that the severity noted in the April 2011 VA examination, specifically the moderately sized hiatal hernia, had its onset on the day of examination.  Upon remand, the RO should obtain another addendum determining, based on the medical and lay evidence, the approximate onset date of the Veteran's hiatal hernia and whether the severity of the Veteran's symptoms described in the April 2011 VA examination were present before that date.

On remand, ongoing VA and private treatment records should also be obtained.

Accordingly, the case is REMANDED for the following action:

1. Associate with the claims folder any outstanding VA or private treatment records.

2. Schedule the Veteran for a VA examination to determine the nature and etiology of his bilateral knee condition, if any.  The claims folder must be available for review.  Appropriate diagnostic testing, to include x-rays of the Veteran's knees, should be conducted in relation to the examination. 

Upon examination, the examiner should note any diagnoses of the Veteran's bilateral knees.

If the Veteran is found to have a knee disability in either knee, the examiner should provide an opinion as to whether the diagnosed disability/disabilities is/are at least as likely as not (at least a 50 percent probability) caused by or related to his periods of service, to include his documented in-service knee pain and documented in-service parachute jumps.

If the Veteran is found to not have any knee disabilities, the examiner should opine whether the 1995 diagnosis of bilateral chondromalacia patellae was inaccurate or whether the condition resolved.

3. Schedule the Veteran for a VA examination to ascertain the current severity and manifestations of the Veteran's service-connected right little finger and right index finger disabilities as well as service-connected right ankle, left ankle, left shoulder and thoracolumbar spine.  The claims file should be made available to the examiner for review in connection with the examination.

In order to comply with Sharp v. Shulkin, 29 Vet. App. 26, 33 (2017), the examiner is asked to describe whether pain, weakness, fatigue and/or incoordination significantly limits functional ability during flares or repetitive use, and if so, the examiner must estimate range of motion during flares or repetitive use.  If the examination does not take place during a flare or repetitive testing cannot be performed, the examiner should have the Veteran describe and/or demonstrate the extent of motion loss during flares or repetitive use and provide the extent of motion loss described in terms of degrees.  If there is no pain and/or no limitation of function, such facts must be noted in the report.  The examiner should comment as to whether there is any medical reason to accept or reject the Veteran's description of reduced range of motion during flares or repetitive use.

The examiner must include range of motion testing in the following areas:

	Active motion;
	Passive motion'
	Weight-bearing; and
	Non-weight bearing.

If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

The examiner must provide a complete rationale for all the findings and opinions.

4. Obtain an addendum opinion from a clinician other than the August 2016 opinion clinician to determine the severity of the Veteran's digestive system disabilities for the period from November 19, 2007 to April 18, 2011.  The need for further examination is left to the discretion of the clinician.

Following a review of the claims folder, the clinician is requested to provide an opinion for the following:

	For the period beginning November 19, 2007 to April 18, 2011, as it pertains to the Veteran's diagnosed IBS and GERD, which disability was the predominantly disability; and

	If the clinician finds that the Veteran's GERD was the predominant disability, approximately when did the Veteran's symptoms noted in the April 2011 VA examination, including the hiatal hernia, develop.

The clinician should set forth a complete rationale for all conclusions that are expressed in the report of the examination.  If the clinician is unable to answer one or more of the questions posted with resorting to speculation, then he or she should explain why this is the case.

5. After completing any additional notification or development deemed necessary, the Veteran's claims should be readjudicated.  If any claim remains denied, the Veteran should be furnished with a Supplemental Statement of the Case and afforded a reasonable opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
T. MAINELLI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

